





SECURITY AGREEMENT




This SECURITY AGREEMENT, dated as of November 5, 2012 (this “Security
Agreement”) is entered into by and among APACHE ENERGY SERVICES, LLC, a Nevada
limited liability company dba AES WATER SOLUTIONS (“Obligor”) and RESERVE
FINANCIAL CORP., a Texas corporation (the “Secured Party”).

W I T N E S S E T H

WHEREAS, Obligor and HII TECHNOLOGIES, INC, a Delaware corporation, as
co-borrower, executed a certain $600,000.00 promissory note on the date hereof
made payable to Secured Party (the “Note”); and

WHEREAS, the Note evidences a purchase money loan made to allow APACHE ENERGY
SERVICES, LLC, a Nevada limited liability company dba AES WATER SOLUTIONS to
purchase certain assets (the “Assets”) from Vanderra Resources, LLC, under the
terms of that certain Order Granting Debtor’s Expedited Motion to Sell (7
Miscellaneous Sales) Free and Clear of All Claims, Liens, Interests and
Encumbrances dated October 16, 2012; entered in Case No. 12-45137-dml-11, In Re:
Vanderra Resources, LLC, In the United States Bankruptcy Court for the Northern
District of Texas, Fort Worth Division (the “Bankruptcy Order”).  




WHEREAS, a list of the Assets is attached as Exhibit A to this Security
Agreement, and this Security Agreement evidences Secured Party’s first lien
security interest on the Assets.  Secured Party has a purchase money lien on the
Assets.




NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

1.

Certain Definitions.  As used in this Agreement, the following terms shall have
the meanings set forth in this Section 1.  

(a)

“Collateral” means the collateral in which the Secured Party is granted a
security interest by this Agreement and which shall include the following:  the
Assets, all additions and accessions thereto and all substitutions and
replacements thereof, and all proceeds, products and accounts thereof,
including, without limitation, all proceeds from the sale or transfer of the
Collateral and of insurance covering the same.

(b)

“UCC” means the Uniform Commercial Code, as currently in effect in the State of
Texas.

2.

Grant of Security Interest.  As an inducement for the Secured Party to make the
loan evidenced by Note and to secure the complete and timely payment,
performance and discharge in full, as the case may be, of the Note, Obligor
hereby unconditionally and irrevocably, pledges, grants and



--------------------------------------------------------------------------------

hypothecates to the Secured Party a continuing security interest in, and a first
lien upon, Obligor’s right, title, and interest in the Collateral (the “Security
Interest”).

3.

Representations Warranties Covenants and Agreements of the Obligor.  Obligor
represents and warrants to, and covenants and agrees with, the Secured Party as
follows:

(a)

Obligor has the requisite corporate power and authority to enter into this
Agreement and otherwise to carry out its obligations thereunder. The execution,
delivery and performance by Obligor of this Agreement have been duly authorized
by all necessary action on the part of Obligor and no further action is required
by the Obligor.

(b)

Upon the consummation of the Obligator’s purchase of the Assets under the terms
of the Order, Obligor will be the sole owner of the Collateral, free and clear
of any liens, security interests, encumbrances, rights or claims, and is fully
authorized to grant a security interest in the Collateral.  

(c)

This Agreement creates in favor of the Secured Party a valid security interest
in the Collateral securing the payment and performance of the Note and, upon
making the filings described in the immediately following sentence, a perfected
security interest in such Collateral.  Except for the filing of financing
statements on Form UCC-I under the UCC with the Secretary of State of Nevada, no
authorization or approval of or filing with or notice to any governmental
authority or regulatory body is required either (i) for the grant by Obligor of,
or the effectiveness of, the security interest granted hereby or for the
execution, delivery and performance of this Agreement by such Obligor or (ii)
for the perfection of or exercise by the Secured Party of its rights and
remedies hereunder.

(d)

On the date of execution of this Agreement, Obligor will deliver to the Secured
Party one or more UCC financing statements on Form UCC-1 under the UCC with
respect to the security interest for filing with the Secretary of State of
Nevada.

(e)

The execution, delivery, and performance of this Agreement does not conflict
with or cause a breach or default, or an event that with or without the passage
of time or notice, shall constitute a breach or default, under any agreement to
which such Obligor is a party or by which such Obligor is bound.  No consent
(including, without limitation, from stockholders or creditors of any Obligor)
is required for Obligor to enter into and perform its obligations hereunder.

(f)

Obligor shall at all times maintain the lien and security interest provided for
hereunder as a valid and perfected lien and security interests in the Collateral
in favor of the Secured Party until this Agreement and the Security Interest
hereunder shall be terminated pursuant to Section 12 hereof.  Obligor hereby
agrees to defend the same against any and all persons.  The Obligor shall
safeguard and protect all Collateral for the account of the Secured Party.  At
the request of the Secured Party, the Obligor will sign and deliver to the
Secured Party at any time or from time to time one or more financing statements
pursuant to the UCC (or any other applicable statute) in form reasonably
satisfactory to the Secured Party and will pay the cost of filing the same in
all public offices wherever filing is, or is deemed by the Secured Party to be,
necessary or desirable to effect the rights and obligations provided for herein.
 Without





2







--------------------------------------------------------------------------------

limiting the generality of the foregoing, such Obligor shall pay all fees, taxes
and other amounts necessary to maintain the Collateral and the security interest
hereunder, and the Obligor shall obtain and furnish to the Secured Party from
time to time, upon demand, such releases and/or subordinations of claims and
liens which may be required to maintain the priority of the security interest
hereunder.

(g)

Obligor will not transfer, sell or otherwise dispose of any of the Collateral
without the prior written consent of the Secured Party (except for sales of
obsolete equipment in the ordinary course of business).

(h)

Obligor shall keep and preserve the Assets in good condition, repair and order.
 

(i)

Obligor shall permit the Secured Party and its representatives and agents to
inspect the Collateral at any time, and to make copies of records pertaining to
the Collateral as may be requested by the Secured Party from time to time.

(j)

Obligor shall promptly notify the Secured Party in sufficient detail upon
becoming aware of any attachment, garnishment, execution or other legal process
levied against any Collateral and of any other information received by the
Obligor that may materially affect the value of the Collateral, the security
interest or the rights and remedies of the Secured Party hereunder.

(k)

All information heretofore, herein or hereafter supplied to the Secured Party by
or on behalf of the Obligor with respect to the Collateral is accurate and
complete in all material respects as of the date furnished.

4.

Defaults.  The following events shall be “Events of Default”:

(a)

The occurrence of an Event of Default (as defined in the Note) under the Note;

(b)

Any representation or warranty of any Obligor in this Agreement shall prove to
have been incorrect in any material respect when made; and

(c)

The failure by Obligor to observe or perform any of its obligations hereunder or
the Note, for fifteen (15) days after receipt by Obligor of notice of such
failure from the Secured Party.

5.

Rights and Remedies Upon Default.  Upon the occurrence of any Event of Default
and at any time thereafter, the Secured Party shall have the right to exercise
all of the remedies conferred hereunder and under the Note, and the Secured
Party shall have all the rights and remedies of a secured party under the UCC
and/or any other applicable law (including the Uniform Commercial Code of any
jurisdiction in which any Collateral is then located).  Without limitation, the
Secured Party shall have the following rights and powers:

(a)

The Secured Party shall have the right to take possession of the Collateral and,
for that purpose, enter, with the aid and assistance of any person, any premises
where the





3







--------------------------------------------------------------------------------

Collateral, or any part thereof, is or may be placed and remove the same, and
the Obligor shall assemble the Collateral and make it available to the Secured
Party at places which the Secured Party shall reasonably select, whether at the
Obligor’s premises or elsewhere, and make available to the Secured Party,
without rent, all of the Obligor’s respective premises and facilities for the
purpose of the Secured Party taking possession of, removing or putting the
Collateral in saleable or disposable form.

(b)

The Secured Party shall have the right to operate the business of the Obligor
using the Collateral and shall have the right to assign, sell, lease or
otherwise dispose of and deliver all or any part of the Collateral, at public or
private sale or otherwise, either with or without special conditions or
stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon such
terms and conditions as the Secured Party may deem commercially reasonable, all
without (except as shall be required by applicable statute and cannot be waived)
advertisement or demand upon or notice to the Obligor or right of redemption of
the Obligor, which are hereby expressly waived.  Upon each such sale, lease,
assignment or other transfer of Collateral, the Secured Party may, unless
prohibited by applicable law which cannot be waived, purchase all or any part of
the Collateral being sold, free from and discharged of all trusts, claims, right
of redemption and equities of the Obligor, which are hereby waived and released.

6.

Applications of Proceeds. The proceeds of any such sale, lease or other
disposition of the Collateral hereunder shall be applied first, to the expenses
of retaking, holding, storing, processing and preparing for sale, selling, and
the like (including, without limitation, any taxes, fees and other costs
incurred in connection therewith) of the Collateral, to the reasonable
attorneys’ fees and expenses incurred by the Secured Party in enforcing their
rights hereunder and in connection with collecting, storing and disposing of the
Collateral, and then to satisfaction of the Note, and to the payment of any
other amounts required by applicable law, after which the Secured Party shall
pay to the Obligor any surplus proceeds.  If, upon the sale, license or other
disposition of the Collateral, the proceeds thereof are insufficient to pay all
amounts to which the Secured Party is legally entitled, such Obligor will be
liable for the deficiency, together with interest thereon, at the rate of 11%
per annum or such lesser amount permitted by applicable law (the “Default
Rate”), and the reasonable fees of any attorneys employed by the Secured Party
to collect such deficiency.  To the extent permitted by applicable law, such
Obligor waives all claims, damages and demands against the Secured Party arising
out of the repossession, removal, retention or sale of the Collateral, unless
due to the gross negligence or willful misconduct of the Secured Party.

7.

Costs and Expenses.  The Obligor agree to pay all out-of-pocket fees, costs, and
expenses incurred in connection with any filing required hereunder, including
without limitation, any financing statements, continuation statements, partial
releases and/or termination statements related thereto or any expenses of any
searches reasonably required by the Secured Party.  The Obligor shall also pay
all other claims and charges which in the reasonable opinion of the Secured
Party might prejudice, imperil or otherwise affect the Collateral or the
Security Interest therein.  The Obligor will also, upon demand, pay to the
Secured Party the amount of any and all reasonable expenses, including the
reasonable fees and expenses of its counsel and of any experts’ and agents,
which the Secured Party may incur in connection with (i) the enforcement of this
Agreement, (ii) the custody or preservation of, or the sale of, collection from,
or other





4







--------------------------------------------------------------------------------

realization upon, any of the Collateral, or (iii) the exercise or enforcement of
any of the rights of the Secured Party under the Note.  Until so paid, any fees
payable hereunder shall be added to the principal amount of the Note and shall
bear interest at the Default Rate.

8.

Responsibility for Collateral.  Obligor assumes all liabilities and
responsibility in connection with all Collateral, and the obligations of the
Obligor hereunder or under the Note shall in no way be affected or diminished by
reason of the loss, destruction, damage or theft of any of the Collateral or its
unavailability for any reason.

9.

Term of Agreement.  This Agreement and the Security Interest shall terminate on
the date on which all payments under the Note have been made in full.  Upon such
termination, the Secured Party, at the request and at the expense of the
Obligor, will join in executing any termination statement with respect to any
financing statement executed and filed pursuant to this Agreement.

10.

Further Assurances.  

(a)

On a continuing basis, Obligor will make, execute, acknowledge, deliver, file
and record, as the case may be, in the proper filing and recording places in any
proper jurisdiction, and take all such action as may reasonably be deemed
necessary or advisable, or as reasonably requested by the Secured Party, to
perfect the Security Interest granted hereunder and otherwise to carry out the
intent and purposes of this Agreement, or for assuring and confirming to the
Secured Party the grant or perfection of a security interest in all the
Collateral.

(c)

Obligor hereby irrevocably appoints the Secured Party as its attorney-in-fact,
with full authority in the place and stead of the Obligor and in the name of the
Obligor, from time to time in the Secured Party’ discretion, to take any action
and to execute any instrument which the Secured Party may deem necessary or
advisable to accomplish the purposes of this Agreement, including the filing, in
its sole discretion, of one or more financing or continuation statements and
amendments thereto, relative to any of the Collateral without the signature of
the Obligor where permitted by law.

11.

Notices.  All notices, requests, demands and other communications hereunder
shall be in writing, with copies to all the other parties hereto, and shall be
deemed to have been duly given when (i) if delivered by hand, upon receipt, or
(ii) if sent by nationally recognized overnight delivery service (receipt
requested), the next business day, or (iii) if mailed by first-class registered
or certified mail, return receipt requested, postage prepaid, four days after
posting in the U.S. mails, in each case if delivered to the following addresses:




If to Payor:

HII Technologies, Inc.

710 N. Post Oak Road, Suite 400

Houston, Texas 77024

Attention:  Matthew C. Flemming




and

AES Water Solutions

710 N. Post Oak Road, Suite 400





5







--------------------------------------------------------------------------------

Houston, Texas 77024

Attention:  Matthew C. Flemming




If to Secured

Reserve Financial Corp.

Party:

13310 Hempstead Highway

Houston, Texas 77040  







12.

Miscellaneous.

(a)

No course of dealing between the Obligor and the Secured Party, nor any failure
to exercise, nor any delay in exercising, on the part of the Secured Party, any
right, power or privilege hereunder or under the Note shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or thereunder preclude any other or further exercise thereof
or the exercise of any other right, power or privilege.

(b)

All of the rights and remedies of the Secured Party with respect to the
Collateral, whether established hereby or by the Note or by any other
agreements, instruments or documents or by law shall be cumulative and may be
exercised singly or concurrently.

(c)

This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof and is intended to supersede all prior negotiations,
understandings and agreements with respect thereto. Except as specifically set
forth in this Agreement, no provision of this Agreement may be modified or
amended except by a written agreement specifically referring to this Agreement
and signed by the parties hereto.

(d)

In the event that any provision of this Agreement is held to be invalid,
prohibited or unenforceable in any jurisdiction for any reason, unless such
provision is narrowed by judicial construction, this Agreement shall, as to such
jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable.  If, notwithstanding the foregoing, any provision of this
Agreement is held to be invalid, prohibited or unenforceable in any
jurisdiction, such provision, as to such jurisdiction, shall be ineffective to
the extent of such invalidity, prohibition or unenforceability without
invalidating the remaining portion of such provision or the other provisions of
this Agreement and without affecting the validity or enforceability of such
provision or the other provisions of this Agreement in any other jurisdiction.

(e)

No waiver of any breach or default or any right under this Agreement shall be
considered valid unless in writing and signed by the Parties giving such waiver,
and no such waiver shall be deemed a waiver of any subsequent breach or default
or right, whether of the same or similar nature or otherwise.

(f)

This Agreement shall be binding upon and inure to the benefit of each Parties
hereto and its successors and assigns.





6







--------------------------------------------------------------------------------



(g)

Each Parties shall take such further action and execute and deliver such further
documents as may be necessary or appropriate in order to carry out the
provisions and purposes of this Agreement.

(h)

This Agreement shall be construed in accordance with the laws of the State of
Texas except to the extent the validity, perfection or enforcement of a security
interest hereunder in respect of any particular Collateral which are governed by
a jurisdiction other than the State of Texas in which case such law shall
govern.  Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of any Texas State or United States Federal court sitting in the
county of Houston over any action or proceeding arising out of or relating to
this Agreement, and the parties hereto hereby irrevocably agree that all claims
in respect of such action or proceeding may be heard and determined in such
Texas State or Federal court.  The parties hereto agree that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other inner provided by law.
 The parties hereto further waive any objection to venue in the State of Texas
and any objection to an action or proceeding in the State of Texas, on the basis
of forum non convenient.

(i)

EACH PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY DISPUTES THAT MAY
BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT,
INCLUDING WITHOUT LIMITATION CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS
AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTIES HERETO ACKNOWLEDGES
THAT THIS WAIVER IS A MATERIAL INDUCEMENT FOR EACH PARTIES TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT EACH PARTIES HAS ALREADY RELIED ON THIS WAIVER IN
ENTERING INTO THIS AGREEMENT AND THAT EACH PARTIES WILL CONTINUE TO RELY ON THIS
WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH PARTIES FURTHER WARRANTS AND
REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT
SUCH PARTIES KNOWINGLY AND VOLUNTARILY WAIVES ITS RIGHTS TO A JURY TRIAL
FOLLOWING SUCH CONSULTATION.  THIS WAIVER IS IRREVOCABLE, MEANING THAT,
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS AND SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.  IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

(j)

This Agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and, all of which taken together
shall constitute one and the same Agreement in the event that any signature is
delivered by facsimile transmission, such signature shall create a valid binding
obligation of the Parties executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
were the original thereof.








7







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered as of the date first above written.

OBLIGOR:




APACHE ENERGY SERVICES, LLC, a Nevada limited liability company dba AES WATER
SOLUTIONS







By: /s/Matthew Flemming

Name:   Matthew Flemming

Title:  CEO







SECURED PARTY:




RESERVE FINANCIAL CORP.,  a Texas

     

            corporation







By:  /s/Keith Paul_________________

Name: Keith Paul_________________

Title: __________________________








 











8





